Bleckley, Judge.
At least two radical misconceptions of law are apparent on the face of the declaration. The first is in the notion that sections of the Code 1969 and 1970 apply. The second is in the notion that where those sections do apply, the deed of re-conveyance provided for is to be made before judgment is obtained upon the debt. According to the plain words of the sections, their provisions are applicable to land only *503when there is a bond for title, as well as an absolute deed— the bond from one party, and the deed from .the other. Here there was a deed, but no bond. Again, section 1970, which was modeled upon section 3651, plainly contemplates that the creditor shall retain the title until judgment is rendered. The title is his security, and if he parts with it to the debtor before obtaining judgment, he lets go his special security, and leaves the judgment to operate as a general judgment only. These views dispose of the ease without ruling on any of the minor questions made in the record. The verdict as to the debt is substantially correct, and ought to stand; but as to any special lien enforcable in this action, the verdict is contrary to law, and should be set aside. A new trial is- not needed, but only a modification of the verdict and judgment as here indicated. It may be that in a proper proceeding, the plaintiff below may still use his title to recover the land, or to enforce payment of the debt, but that question is not before us, and on it we do not volunteer an opinion.
Judgment reversed in part, with directions.